NO. 07-11-0459-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                 DECEMBER 4, 2012


                                MICKEY PATTERSON,

                                                               Appellant
                                           v.

                               THE STATE OF TEXAS,

                                                                Appellee
                         _____________________________

           FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2009-424,725; HONORABLE JIM BOB DARNELL, PRESIDING


                               Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Mickey Patterson was convicted of murder and sentenced to life imprisonment.

Though he perfected an appeal, both his counsel and the attorney for the State

represent that Patterson has died. So too do they jointly move to permanently abate the

appeal under Texas Rule of Appellate Procedure 7.1(a)(2).       Per the latter, “[i]f the

appellant in a criminal case dies after an appeal is perfected but before the appellate

court issues the mandate, the appeal will be permanently abated.” TEX. R. APP. P.
7.1(a)(2). Given the motion before us, appellant’s death, and the fact that mandate has

yet to issue from this court, we permanently abate the appeal.

      It is so ordered.



                                        Per Curiam

Do not publish.




                                           2